       Case 2:17-cv-00177-CCC-MF Document 357 Filed 06/14/21 Page 1 of 2 PageID: 14693

                                     CRITCHLEY, KINUM & LURIA, LLC
                                                   A TTORNEYS AT L AW
                                         75 L IVINGSTON A VENUE - S UITE 303
                                           R OSELAND , N EW J ERSEY 07068

MICHAEL CRITCHLEY                                                                                 (973) 422 - 9200
MICHAEL CRITCHLEY, JR.
CHRISTOPHER W. KINUM                                                                            FAX: (973) 422 - 9700
AMY LURIA                                                                                        www.critchleylaw.com

ARMANDO SUAREZ


                                                    June 14, 2021

         Via ECF
         The Honorable Claire C. Cecchi, U.S.D.J.
         United States District Court
         Martin Luther King, Jr. Federal Building & U.S. Courthouse
         50 Walnut Street
         Newark NJ 07101

                    Re:      IQVIA Inc. v. Veeva Systems, Inc.
                             Civil Action 2:17-cv-00177-CCC-MF


         Dear Judge Cecchi:
                 We, along with co-counsel Quinn Emanuel, Urquhart & Sullivan, LLP, represent Plaintiff
         IQVIA Inc. in the above-referenced matter (“IQVIA”). We write to request an extension of the
         time to file IQVIA’s oppositions to Veeva Systems Inc.’s (“Veeva”): (1) Brief in Support of its
         Objections to the Special Discovery Master’s Order, of May 7, 2021, Overruling Veeva’s
         Assertion of Attorney Client Privilege; and (2) Brief in Support of its Objections to the Special
         Discovery Master’s Order, of May 7, 2021, Recommending Sanctions (“Veeva’s Appeal
         Briefs”). Veeva filed its Appeal Briefs on June 4, 2021, after requesting and receiving an
         extension from the Court on the due date for those Appeal Briefs. IQVIA consented to Veeva’s
         extension request.

                To be clear, on June 4, 2021, Veeva filed not one, but two, appeals. (See ECF Nos. 353-
         356). Veeva filed sixty pages of briefing, and attached over 100 exhibits. (See ECF Nos. 353-
         356). After reviewing the Appeal Briefs, and the voluminous exhibits attached thereto, IQVIA
         requested that Veeva consent to a 30-day extension for the filing of IQVIA’s oppositions—from
         June 22, 2012 to July 22, 2021. Veeva refused to provide this consent, instead stating that it
         would agree only to a two-week extension of the opposition deadline, which would result in
         IQVIA’s oppositions being due on July 6, 2021, immediately following the holiday weekend.

                 IQVIA now asks the Court to approve IQVIA’s extension request, which will result in
         IQVIA’s oppositions to Veeva’s Appeal Briefs being due on July 22, 2021. Such an extension is
         appropriate given the scope of Veeva’s Appeal Briefs and the time needed for IQVIA to
         effectively prepare its oppositions to Veeva’s voluminous filings, which appeal the Special
         Discovery Master’s 115-page order and opinion ( ECF No. 349). This is the first extension
         IQVIA has requested for the filing of its oppositions to Veeva’s Appeal Briefs.

                    An additional two weeks beyond Veeva’s proposed deadline will not prejudice the


            08721-00001/12772563.1
Case 2:17-cv-00177-CCC-MF Document 357 Filed 06/14/21 Page 2 of 2 PageID: 14694




 parties, especially given that several other previously-filed Veeva appeals are
 pending. Moreover, such an extension is equitable, as IQVIA agreed—and has historically
 agreed—to Veeva’s numerous requests for extensions in the past, and would have consented to a
 30-day extension in this instance, had Veeva requested one.

          A proposed order is enclosed. We thank the Court for its consideration of this matter.


                                                       Very truly yours,
                                                       /s/ Amy Luria
                                                       Amy Luria




 08721-00001/12772563.1
